Exhibit 10.7

 

Execution Version

 

AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

 

This AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT (as amended,
supplemented or modified from time to time, this “Agreement”), dated as of
June 28, 2019, is made and entered into by and among Mack-Cali Realty
Corporation, a Maryland corporation (“MCRC”), Mack-Cali Realty, L.P., a Delaware
limited partnership (“MCRLP”), Mack-Cali Property Trust, a Maryland real estate
investment trust (“MCPT”, and together with MCRC and MCRLP, the “MCRC Parties”),
Roseland Residential, L.P., a Delaware limited partnership (the “Partnership”),
Roseland Residential Trust, a Maryland real estate investment trust (the
“General Partner”) (together with the Partnership, the “MC Partnership
Parties”), and each of the Persons set forth on the signature pages hereto
(each, a “Holder,” and collectively, the “Holders”).

 

RECITALS

 

A.                                    The MCRC Parties, the MC Partnership
Parties, RPIIA-RLA, L.L.C., a Delaware limited liability company (“Initial RP
Investor I”) and RPIIA-RLB, L.L.C., a Delaware limited liability company (“RP
Investor II”, and together with Initial RP Investor I, the “Initial Investors”)
previously have entered into a Preferred Equity Investment Agreement, dated as
February 27, 2017 (the “2017 Investment Agreement”), pursuant to which the
Initial Investors acquired units of the Partnership’s preferred Units
(“Preferred Units”).

 

B.                                    The MCRC Parties, the MC Partnership
Parties, RPIIA-RLA AGGREGATOR, L.L.C., a Delaware limited liability company, as
successor in interest to Initial RP Investor I (“RP Investor I”), and RP
Investor II (together with RP Investor I, the “RP Investors”), have entered into
a Preferred Equity Investment Agreement, dated as of June 26, 2019 (the “2019
Investment Agreement” and, together with the 2017 Investment Agreement, the
“Investment Agreements”), pursuant to which RP Investor I is acquiring
additional Preferred Units.

 

C.                                    The terms and conditions by which the
Partnership are governed are set forth in that certain Second Amended and
Restated Limited Partnership Agreement of the Partnership, dated as of March 10,
2017 (the “Existing LP Agreement”).

 

D.                                    In connection with the execution of, and
effective as of the consummation of the transactions contemplated by, the 2019
Investment Agreement, the RP Investors and the General Partner are amending and
restating the Existing LP Agreement (as so amended and restated, the “Third
Amended and Restated LP Agreement”).

 

E.                                     Under certain circumstances as provided
in the Third Amended and Restated LP Agreement, the RP Investors may be entitled
to receive Common Units (as defined herein) of the Partnership (“Common Units”),
or other securities issuable upon exchange, conversion or redemption therefor.

 

F.                                      In connection with the execution and
delivery of the 2019 Investment Agreement, the Third Amended and Restated LP
Agreement, the Ancillary Agreements (as defined in the 2019

 

--------------------------------------------------------------------------------



 

Investment Agreement) and the consummation of the transactions contemplated
thereby, the MC Partnership Parties have agreed to amend and restate the
registration rights granted to the Holders pursuant to that certain Registration
Rights Agreement dated March 10, 2017 among the MCRC Parties, the MC Partnership
Parties and the Initial Investors (the “2017 Registration Rights Agreement”), as
set forth herein.

 

AGREEMENT

 

In consideration of the foregoing and the mutual covenants and agreements herein
contained, and intending to be legally bound hereby, the parties agree as
follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.1                                    Certain Definitions.  As used in
this Agreement, capitalized terms not otherwise defined herein shall have the
meanings ascribed to them below:

 

“Additional Registrable Securities” shall have the meaning set forth in
Section 2.3(c)(i).

 

“Affiliate” means, with respect to a specified Person, a Person that directly,
or indirectly through one or more intermediaries, controls or is controlled by,
or is under common control with, such specified Person; provided that an
Affiliate shall not include any portfolio company of any Person; provided,
further that (i) the MC Partnership Parties, the MCRC Parties or any of their
respective other Affiliates shall not be considered Affiliates of any RP
Investor or of any of such RP Investors’ Affiliates and (ii) no RP Investor or
any of its Affiliates shall be considered an Affiliate of the MC Partnership
Parties or the MCRC Parties.

 

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by law to be closed in The City of New
York.

 

“Common Units” means (a) the common units of the Partnership and (b) any other
securities into which or for which any of the securities described in clause
(a) may be converted or exchanged pursuant to a plan of recapitalization,
reorganization, merger, consolidation, sale of assets or similar transaction,
and following the closing date of an IPO, any class of units or other equity
securities issued by the Partnership or the General Partner or any direct or
indirect parent entity thereof (other than MCRC or MCRLP) to the public.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“FINRA” means the Financial Industry Regulatory Authority, Inc.

 

“Holder” or “Holders” means any Holder as set forth on the signature
pages hereto and any other Person who shall acquire and hold Registrable
Securities in accordance with the terms of this Agreement.

 

2

--------------------------------------------------------------------------------



 

“IPO” means any initial offering of Common Units pursuant to an effective
Registration Statement filed under the Securities Act.

 

“Issuer Free Writing Prospectus” means an issuer free writing prospectus, as
defined in Rule 433 under the Securities Act, relating to an offer of
Registrable Securities.

 

“Long-Form Registration Statement” shall have the meaning set forth in
Section 2.1(a)(i).

 

“Majority Participating Holders” means Participating Holders holding more than
50% of the Registrable Securities proposed to be included in any offering of
Registrable Securities by such Participating Holders pursuant to Section 2.1 or
Section 2.2.

 

“Person” means any individual, corporation, partnership, limited liability
company, limited liability partnership, syndicate, person, trust, association,
organization or other entity or any governmental or regulatory body or other
agency or authority or political subdivision thereof, including any successor,
by merger or otherwise, of any of the foregoing.

 

“Piggyback Units” shall have the meaning set forth in Section 2.3(a)(ii).

 

“Preferred Units” means the preferred units of the Partnership issued pursuant
to the Investment Agreements (as defined in the Recitals).

 

“Prospectus” means the prospectus or prospectuses included in any Registration
Statement (including, without limitation, a prospectus that includes any
information previously omitted from a prospectus filed as part of an effective
Registration Statement in reliance on Rule 430A under the Securities Act or any
successor rule thereto), as amended or supplemented by any prospectus supplement
with respect to the terms of the offering of any portion of the Registrable
Securities covered by such Registration Statement and by all other amendments
and supplements to the prospectus, including post-effective amendments and all
material incorporated by reference in such prospectus or prospectuses.

 

“Registrable Securities” means (a) the Common Units, if any, issued or issuable,
directly or indirectly, in exchange for, upon redemption of or otherwise with
respect to the Preferred Units (including as a result of combinations,
recapitalizations, mergers, consolidations, reorganizations or similar
transactions) and (b) any shares or other securities of an Issuer issued as a
dividend or distribution on, in exchange for, upon redemption of or otherwise in
respect of, any Common Units referred to in clause (a).  For the avoidance of
doubt, “Registrable Securities” shall also include all and any Common Units
issued to the Holders pursuant to Sections 2(b)(iii) and 2(b)(iv) of the Third
Amended and Restated LP Agreement or otherwise acquired by Holders.  Any
particular Registrable Securities shall cease to be Registrable Securities when
(A) a registration statement with respect to the sale of such securities shall
have been declared effective under the Securities Act and such securities shall
have been disposed of in accordance with such registration statement, (B) such
securities are able to be to be freely resold by the Holder thereof to the
public pursuant to Rule 144 (or any successor provision) under the Securities
Act without restriction or limitation of any kind (including without any
information requirements or volume or manner of sale limitations or
restrictions), or (C) such securities shall cease to be outstanding.

 

3

--------------------------------------------------------------------------------



 

“Registration Expenses” means all fees and expenses incurred in connection with
the MCRC Parties’ and the MC Partnership Parties’ performance of or compliance
with the provisions of Article II, including:  (i) all registration, listing,
qualification and filing fees (including FINRA filing fees); (ii) fees and
expenses of compliance with state securities or “blue sky” laws (including
counsel fees in connection with the preparation of a blue sky and legal
investment survey and FINRA filings); (iii) printing and copying expenses;
(iv) messenger and delivery expenses; (v) expenses incurred in connection with
any road show; (vi) fees and disbursements of counsel for the MCRC Parties and
the MC Partnership Parties, respectively; (vii) with respect to each
registration, the fees and disbursements of one counsel for the selling
Holder(s) selected by the Majority Participating Holders; (viii) fees and
disbursements of independent public accountants, including the expenses of any
audit or “cold comfort” letter, and fees and expenses of other persons,
including special experts, retained by the MC Partnership Parties;
(ix) underwriter fees, excluding discounts and commissions, and any other
expenses which are customarily borne by the issuer or seller of securities in a
public equity offering; and (x) all internal expenses of the MCRC Parties and
the MC Partnership Parties (including all salaries and expenses of officers and
employees performing legal or accounting duties).

 

“Registration Statement” means any registration statement of the Partnership,
including the Prospectus, amendments and supplements to such registration
statement, including post-effective amendments, all exhibits and all material
incorporated by reference or deemed to be incorporated by reference in such
registration statement.

 

“SEC” means the Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Shelf Registration Statement” shall have the meaning set forth in
Section 2.1(c).

 

“Shelf Notice” shall have the meaning set forth in Section 2.1(c).

 

“Short-Form Registration Statement” shall have the meaning set forth in
Section 2.1(a)(i).

 

ARTICLE II
REGISTRATION RIGHTS

 

Section 2.1                                    Demand Registrations.

 

(a)                                 (i)                                    
Subject to Section 2.1(d), at any time beginning 180 days after the first date
on which the Partnership, the General Partner or any other Alternative IPO
Entity (as defined in Section 4.11) (each an “Issuer”) shall have effected the
registration under the Securities Act of any Registrable Securities, one or more
Holders shall have the right to require the Issuer to file a registration
statement on Form S-1 or Form S-11, as applicable, or any successor forms
thereto (each, a “Long-Form Registration”) or on Form S-3 or any successor form
thereto (each, a “Short-Form Registration” and together with the
Long-Form Registrations, the “Demand Registrations”) under the Securities Act
covering all or a portion of the then outstanding Registrable Securities
beneficially owned by the Holders, by delivering a written request therefor

 

4

--------------------------------------------------------------------------------



 

to the Issuer specifying the number of Registrable Securities to be included in
such registration by such Holders and the intended method of distribution
thereof.  All such requests by any Holder pursuant to this Section 2.1(a)(i) are
referred to as “Demand Registration Requests,” and the Holders making such
demand for registration are referred to as the “Initiating Holders.” As promptly
as practicable, but no later than 10 days after receipt of a Demand Registration
Request, the Issuer shall give written notice (a “Demand Exercise Notice”) of
such Demand Registration Request to all other Holders.

 

(ii)                                  The Issuer, subject to Sections 2.3 and
2.6, shall include in a Demand Registration (A) the Registrable Securities of
the Initiating Holders and (B) the Registrable Securities of any other Holder of
Registrable Securities that shall have validly made a written request to the MC
Partnership Parties within the time limits specified below for inclusion in such
registration (together with the Initiating Holders, the “Participating
Holders”).  Any such request from the other Holders must be delivered to the
Issuer within 15 days after the receipt of the Demand Exercise Notice and must
specify the maximum number of Registrable Securities intended to be disposed of
by such other Holders.

 

(iii)                               The Issuer, as expeditiously as possible but
subject to Section 2.1(d), shall use their commercially reasonable efforts to
file a Registration Statement, and cause such Registration Statement to be
declared effective after the filing thereof under the Securities Act, covering
all of the Registrable Securities that the Holders have requested to register
for distribution in accordance with such intended method of distribution.

 

(b)                                 Registrations under this Section 2.1 shall
be on such appropriate registration form of the SEC for the disposition of such
Registrable Securities in accordance with the intended method of disposition
thereof, which form shall be selected by the Issuer and shall be reasonably
acceptable to the Majority Participating Holders.

 

(c)                                  Without limiting the foregoing, within ten
Business Days after the Issuer becomes eligible to file a shelf registration
statement that permits sales of Registrable Securities on a delayed or
continuous basis pursuant to Rule 415 under the Securities Act (a “Shelf
Registration Statement”), the Issuer shall give written notice (the “Shelf
Notice”) to all Holders and shall include in such registration all Registrable
Securities of the Holders.  The Issuer shall as promptly as practicable, and in
any event within twenty Business Days after the giving of the Shelf Notice, file
with the SEC a Shelf Registration Statement with respect to such Registrable
Securities to be included in accordance with the foregoing sentence and shall
amend such Shelf Registration Statement at such times and as reasonably
requested by Holders so as to permit the inclusion of any Registrable Securities
therein.  With respect to any Shelf Registration Statement covering Registrable
Securities, the Issuer shall use their commercially reasonable efforts (if the
Issuer is not eligible to use an automatic shelf registration statement as
defined in Rule 405 under the Securities Act (an “automatic shelf registration
statement”) to keep such Shelf Registration Statement continuously effective
under the Securities Act in order to permit the prospectus forming a part
thereof to be usable by the applicable Holder until the date as of which all
Registrable Securities included in such Shelf Registration Statement either
(1) have been sold pursuant to the Shelf Registration Statement or another
Registration Statement filed under the Securities Act (but in no event prior to
the applicable period referred to in Section 4(a)(3) of the Securities Act and
Rule 174 thereunder), or (2) cease to be Registrable Securities.

 

5

--------------------------------------------------------------------------------



 

(d)                                 The Demand Registration rights granted in
Section 2.1(a) to the Holders are subject to the following limitations:

 

(i)                                     the Issuer shall not be required to
cause a registration pursuant to Section 2.1(a) to be filed within 90 days or to
be declared effective within a period of 180 days after the effective date of
any other registration statement of the Issuer filed pursuant to the Securities
Act;

 

(ii)                                  if in the opinion of outside counsel to
the Issuer, any registration of Registrable Securities would require disclosure
of information not otherwise then required by law to be publicly disclosed and,
in the good faith judgment of the board of directors of the Issuer, such
disclosure is reasonably likely to adversely affect any material financing,
acquisition, corporate reorganization or merger or other material transaction or
event involving the Issuer or otherwise have a material adverse effect on the
Issuer (a “Valid Business Reason”), the Issuer may postpone or withdraw a filing
of a registration statement relating to a Demand Registration Request until such
Valid Business Reason no longer exists, but in no event shall the Issuer avail
itself of such right for more than 90 days, in the aggregate, in any period of
365 consecutive days (such period of postponement or withdrawal under this
clause (ii), the “Postponement Period”); and the Issuer shall give notice of its
determination to postpone or withdraw a registration statement and of the fact
that the Valid Business Reason for such postponement or withdrawal no longer
exists, in each case, promptly after the occurrence thereof; and

 

(iii)                               In connection with the provisions of this
Section 2, the Holders shall have three Demand Registration Requests, in each
case with respect to Long-Form Registrations which they are permitted to deliver
(or cause to be delivered) to the Issuer hereunder.  The Holders shall have an
unlimited number of Demand Registration Requests with respect to
Short-Form Registrations which they are permitted to deliver (or cause to be
delivered) to the Issuer hereunder.

 

If the Issuer shall give any notice of postponement or withdrawal of any
registration statement pursuant to clause (ii) above, the Issuer shall not
register any equity security of the Issuer during the period of postponement or
withdrawal.  Each Holder of Registrable Securities agrees that, upon receipt of
any notice from the Issuer that the Issuer has determined to withdraw any
registration statement pursuant to clause (ii) above, such Holder will
discontinue its disposition of Registrable Securities pursuant to such
registration statement.  If the Issuer shall have withdrawn or prematurely
terminated a registration statement filed under Section 2.1(a)(i), the Issuer
shall not be considered to have effected an effective registration for the
purposes of this Agreement until the Issuer shall have filed a new registration
statement covering the Registrable Securities covered by the withdrawn
registration statement and such registration statement shall have been declared
effective and shall not have been withdrawn.  If the Issuer shall give any
notice of withdrawal or postponement of a registration statement, at such time
as the Valid Business Reason that caused such withdrawal or postponement no
longer exists (but in no event more than 90 days after the date of the
postponement or withdrawal), the Issuer shall use its commercially reasonable
efforts to effect the registration under the Securities Act of the Registrable
Securities covered by the withdrawn or postponed registration statement in
accordance with this Section 2.1.

 

(e)                                  The Issuer, subject to Sections 2.3 and
2.6, may elect to include in any registration statement and offering made
pursuant to Section 2.1(a)(i), (i) authorized but unissued

 

6

--------------------------------------------------------------------------------



 

Common Units of the Partnership and (ii) any other Common Units that are
requested to be included in such registration pursuant to the exercise of
piggyback rights granted by the Issuer that are not inconsistent with the rights
granted in, or otherwise conflict with the terms of, this Agreement (“Additional
Piggyback Rights”); provided, however, that such inclusion shall be permitted
only to the extent pursuant to and subject to the terms of the underwriting
agreement or arrangements, if any, entered into by the Participating Holders.

 

(f)                                   A Holder may withdraw its Registrable
Securities from a Demand Registration at any time.  If all such Holders do so,
the Issuer shall cease all efforts to secure registration and such registration
nonetheless shall be deemed a Demand Registration for purposes of this
Section 2.1 unless (i) the withdrawal is made following withdrawal or
postponement of such registration by the Issuer pursuant to a Valid Business
Reason as contemplated by Section 2.1(d), (ii) the withdrawal is based on the
reasonable determination of the Holders who requested such registration that
there has been, since the date of the Demand Registration Request, a material
adverse change in the business or prospects of the Issuer or (iii) the Holders
who requested such registration shall have paid or reimbursed the Issuer for all
of the reasonable out-of-pocket fees and expenses incurred by the Issuer in
connection with the withdrawn registration.

 

(g)                                  A Demand Registration shall not be deemed
to have been effected and shall not count as such (i) unless a registration
statement with respect thereto has become effective and has remained effective
for a period of at least 180 days or such shorter period during which all
Registrable Securities covered by such Registration Statement either (x) have
been sold or withdrawn, (y) cease to be Registrable Securities or, (z) if such
Registration Statement relates to an underwritten offering, such longer period
as, in the opinion of counsel for the underwriter(s), is required by law for
delivery of a prospectus in connection with the sale of Registrable Securities
by an underwriter or dealer, (ii) if, after the registration statement with
respect thereto has become effective, it becomes subject to any stop order,
injunction or other order or requirement of the SEC or other governmental agency
or court for any reason, (iii) if it is withdrawn by the Issuer pursuant to a
Valid Business Reason as contemplated by Section 2.1(d) or (iv) if the
conditions to closing specified in the purchase agreement or underwriting
agreement entered into in connection with such Demand Registration are not
satisfied, other than solely by reason of some act or omission of the
Participating Holders.

 

(h)                                 In connection with any Demand Registration,
the Majority Participating Holders may designate the lead managing underwriter
in connection with such registration and each other managing underwriter for
such registration, provided, that, in each case, each such underwriter is
reasonably satisfactory to the Issuer.  Notwithstanding the foregoing, the
Issuer will have the right to designate the underwriters in connection with any
registration of equity securities to be sold for the account of any Issuer.

 

Section 2.2                                    Piggyback Registrations.

 

(a)                                 If, at any time, the Issuer proposes or is
required to register any Registrable Securities under the Securities Act (other
than pursuant to (i) registrations on such form or similar forms solely for
registration of securities in connection with an employee benefit plan or
dividend reinvestment plan; (ii) a Demand Registration under Section 2.1; or
(iii) in connection with registrations relating to an IPO (other than a
Registration Statement on Form S-4, Form S-8 or any

 

7

--------------------------------------------------------------------------------



 

successor forms thereto), (x) if the equity securities so registered or proposed
to be registered in such IPO are solely on account of the Issuer and do not
include equity securities of any other party and (y) none of the proceeds from
any such IPO will be paid (including by dividend, distribution, loan repayment
or otherwise) to any MCRC Party or any of its Affiliates other than the Issuer
or any of its wholly-owned subsidiaries (any such IPO, a “Non-Piggyback IPO”))
on a registration statement on Form S-1 or Form S-11 or Form S-3, as applicable,
or an equivalent general registration form then in effect, as applicable,
whether or not for its own account (except as otherwise provided herein) (a
“Piggyback Registration”), the Issuer shall give prompt written notice of their
intention to do so to each Holder of record of Registrable Securities.  Upon the
written request of any such Holder, made within 15 days following the receipt of
any such written notice (which request shall specify the maximum number of
Registrable Securities intended to be disposed of by such Holder and the
intended method of distribution thereof), the Issuer, subject to Sections
2.2(b), 2.3 and 2.6, shall use commercially reasonable efforts to cause all such
Registrable Securities to be included in the registration statement with the
securities that the Issuer at the time proposes to register to permit the sale
or other disposition by the Holders in accordance with the intended method of
distribution thereof of the Registrable Securities to be so registered.  No
registration of Registrable Securities effected under this Section 2.2(a) shall
relieve the Issuer of its obligations to effect Demand Registrations under
Section 2.1.

 

(b)                                 If, at any time after giving written notice
of the Issuer’s intention to register any equity securities and prior to the
effective date of the registration statement filed in connection with such
registration, the Issuer shall determine for any reason not to register or to
delay registration of such equity securities, the Issuer will give written
notice of such determination to each Holder of record of Registrable Securities
and (i) in the case of a determination not to register, shall be relieved of
their obligation to register any Registrable Securities in connection with such
abandoned registration, without prejudice, however, to the rights of Holders
under Section 2.1 and (ii) in the case of a determination to delay such
registration of their equity securities, shall be permitted to delay the
registration of such Registrable Securities for the same period as the delay in
registering such other equity securities.

 

(c)                                  Any Holder shall have the right to withdraw
its request for inclusion of its Registrable Securities in any registration
statement pursuant to this Section 2.2 by giving written notice to the Issuer of
its request to withdraw.  Such request must be made in writing prior to the
earlier of the execution of the underwriting agreement or the execution of the
custody agreement with respect to such registration.  Such withdrawal shall be
irrevocable and, after making such withdrawal, a Holder shall no longer have any
right to include Registrable Securities in the registration as to which such
withdrawal was made.

 

Section 2.3                                    Priority in Registrations.

 

(a)                                 If any requested registration made pursuant
to Section 2.1 involves an underwritten offering and the lead managing
underwriter of such offering (the “Manager”) shall advise the Issuer that, in
its view, the number of securities requested to be included in such registration
by the Holders of Registrable Securities or any other persons, including those
Registrable Securities requested by the Issuer to be included in such
registration, exceeds the largest number (the “Section 2.3(a) Sale Number”) that
can be sold in an orderly manner in such

 

8

--------------------------------------------------------------------------------



 

offering within a price range acceptable to the Majority Participating Holders,
the Issuer shall use commercially reasonable efforts to include in such
registration:

 

(i)                                     first, all Registrable Securities
requested to be included in such registration by the Holders thereof; provided,
however, that, if the number of such Registrable Securities exceeds the
Section 2.3(a) Sale Number, the number of such Registrable Securities (not to
exceed the Section 2.3(a) Sale Number) to be included in such registration shall
be allocated on a pro rata basis among all Holders requesting that Registrable
Securities be included in such registration, based on the number of Registrable
Securities then owned by each such Holder requesting inclusion in relation to
the number of Registrable Securities owned by all Holders requesting inclusion;

 

(ii)                                  second, to the extent that the number of
securities to be included pursuant to clause (i) of this Section 2.3(a) is less
than the Section 2.3(a) Sale Number, the remaining units to be included in such
registration shall be allocated on a pro rata basis among all Holders requesting
that securities be included in such registration pursuant to the exercise of
Additional Piggyback Rights (“Piggyback Units”), based on the aggregate number
of Piggyback Units then owned by each Holder requesting inclusion in relation to
the aggregate number of Piggyback Units owned by all Holders requesting
inclusion, up to the Section 2.3(a) Sale Number; and

 

(iii)                               third, to the extent that the number of
securities to be included pursuant to clauses (i) and (ii) of this
Section 2.3(a) is less than the Section 2.3(a) Sale Number, any securities that
the Issuer proposes to register, up to the Section 2.3(a) Sale Number.

 

If, as a result of the proration provisions of this Section 2.3(a), any Holder
shall not be entitled to include all Registrable Securities in a registration
that such Holder has requested be included, such Holder may elect to withdraw
its request to include Registrable Securities in such registration or may reduce
the number requested to be included; provided, however, that (A) such request
must be made in writing prior to the earlier of the execution of the
underwriting agreement or the execution of the custody agreement with respect to
such registration and (B) such withdrawal shall be irrevocable and, after making
such withdrawal, such Holder shall no longer have any right to include
Registrable Securities in the registration as to which such withdrawal was made.

 

(b)                                 If any registration pursuant to Section 2.2
involves an underwritten offering that was proposed by the Issuer and the
Manager shall advise the Issuer that, in its view, the number of securities
requested to be included in such registration exceeds the number (the
“Section 2.3(b) Sale Number”) that can be sold in an orderly manner in such
registration within a price range acceptable to the Issuer, the Issuer shall
include in such registration:

 

(i)                                     first, all Registrable Securities that
the Issuer proposes to register, or in the event of an IPO other than a
Non-Piggyback IPO, the units to be allocated in such registration shall be
allocated on a pro rata basis among the Issuer, if any, and all holders
requesting that Registrable Securities or Piggyback Units be included in such
registration pursuant to the exercise of piggyback rights pursuant to
Section 2.2 of this Agreement or Additional Piggyback Rights, based on the
aggregate number of Registrable Securities and Piggyback Units then owned by
each

 

9

--------------------------------------------------------------------------------



 

holder requesting inclusion in relation to the aggregate number of Registrable
Securities and Piggyback Units owned by all holders requesting inclusion and by
the Issuer, up to the Section 2.3(b) Sale Number; and

 

(ii)                                  second, to the extent that the number of
securities to be included pursuant to clause (i) of this Section 2.3(b) is less
than the Section 2.3(b) Sale Number, the remaining units to be included in such
registration shall be allocated on a pro rata basis among all holders requesting
that Registrable Securities or Piggyback Units be included in such registration
pursuant to the exercise of piggyback rights pursuant to Section 2.2 of this
Agreement or Additional Piggyback Rights, based on the aggregate number of
Registrable Securities and Piggyback Units then owned by each holder requesting
inclusion in relation to the aggregate number of Registrable Securities and
Piggyback Units owned by all holders requesting inclusion, up to the
Section 2.3(b) Sale Number.

 

(c)                                  If any registration pursuant to Section 2.2
involves an underwritten offering that was proposed by Holders of securities of
the Issuer that have the right to require such registration pursuant to an
agreement entered into by the Issuer in accordance with Section 3.3 (“Additional
Demand Rights”) and the Manager shall advise the Issuer that, in its view, the
number of securities requested to be included in such registration exceeds the
number (the “Section 2.3(c) Sale Number”) that can be sold in an orderly manner
in such registration within a price range acceptable to the Issuer, the Issuer
shall include in such registration:

 

(i)                                     first, all securities requested to be
included in such registration by the holders of Additional Demand Rights
(“Additional Registrable Securities”); provided, however, that, if the number of
such Additional Registrable Securities exceeds the Section 2.3(c) Sale Number,
the number of such Additional Registrable Securities (not to exceed the
Section 2.3(c) Sale Number) to be included in such registration shall be
allocated on a pro rata basis among all holders of Additional Registrable
Securities requesting that Additional Registrable Securities be included in such
registration, based on the number of Additional Registrable Securities then
owned by each such holder requesting inclusion in relation to the number of
Additional Registrable Securities owned by all of such holders requesting
inclusion;

 

(ii)                                  second, to the extent that the number of
securities to be included pursuant to clause (i) of this Section 2.3(c) is less
than the Section 2.3(c) Sale Number, any Preferred Units that the Issuer
proposes to register for its own account, up to the Section 2.3(c) Sale Number;
and

 

(iii)                               third, to the extent that the number of
securities to be included pursuant to clauses (i) and (ii) of this
Section 2.3(c) is less than the Section 2.3(c) Sale Number, the remaining units
to be included in such registration shall be allocated on a pro rata basis among
all holders requesting that Registrable Securities or Piggyback Units be
included in such registration pursuant to the exercise of piggyback rights
pursuant to Section 2.2 or Additional Piggyback Rights, based on the aggregate
number of Registrable Securities and Piggyback Units then owned by each holder
requesting inclusion in relation to the aggregate number of Registrable
Securities and Piggyback Units owned by all holders requesting inclusion, up to
the Section 2.3(c) Sale Number.

 

10

--------------------------------------------------------------------------------



 

Section 2.4                                    Registration Procedures. 
Whenever the Issuer is required by the provisions of this Agreement to use
commercially reasonable efforts to effect or cause the registration of any
Registrable Securities under the Securities Act as provided in this Agreement,
the Issuer as expeditiously as possible:

 

(a)                                 shall prepare and file with the SEC the
requisite registration statement, which shall comply as to form in all material
respects with the requirements of the applicable form and shall include all
financial statements required by the SEC to be filed therewith, and use
commercially reasonable efforts to cause such registration statement to become
and remain effective (provided, however, that before filing a registration
statement or prospectus or any amendments or supplements thereto, or comparable
statements under securities or blue sky laws of any jurisdiction, or any Issuer
Free Writing Prospectus related thereto, the Issuer will furnish to one counsel
for the Holders participating in the planned offering (selected by the Majority
Participating Holders) and the lead managing underwriter, if any, copies of all
such documents proposed to be filed (including all exhibits thereto), which
documents will be subject to the reasonable review and reasonable comment of
such counsel, and the Issuer shall not file any registration statement or
amendment thereto, any prospectus or supplement thereto or any Issuer Free
Writing Prospectus related thereto to which the holders of a majority of the
Registrable Securities covered by such registration statement or the
underwriters, if any, shall reasonably object);

 

(b)                                 shall prepare and file with the SEC such
amendments and supplements to such registration statement and the prospectus
used in connection therewith as may be necessary to keep such registration
statement effective for such period as any seller of Registrable Securities
pursuant to such registration statement shall request and to comply with the
provisions of the Securities Act with respect to the sale or other disposition
of all Registrable Securities covered by such registration statement in
accordance with the intended methods of disposition by the seller or sellers
thereof set forth in such registration statement;

 

(c)                                  shall furnish, without charge, to each
seller of such Registrable Securities and each underwriter, if any, of the
securities covered by such registration statement such number of copies of such
registration statement, each amendment thereto, the prospectus included in such
registration statement, each preliminary prospectus and each Issuer Free Writing
Prospectus utilized in connection therewith, all in conformity with the
requirements of the Securities Act, and such other documents as such seller and
underwriter reasonably may request in order to facilitate the public sale or
other disposition of the Registrable Securities owned by such seller, and shall
consent to the use in accordance with all applicable law of each such
registration statement, each amendment thereto, each such prospectus,
preliminary prospectus or Issuer Free Writing Prospectus by each such seller of
Registrable Securities and the underwriters, if any, in connection with the
offering and sale of the Registrable Securities covered by such registration
statement or prospectus;

 

(d)                                 shall use commercially reasonable efforts to
register or qualify the Registrable Securities covered by such registration
statement under such other securities or “blue sky” laws of such jurisdictions
as any sellers of Registrable Securities or any managing underwriter, if any,
reasonably shall request, and do any and all other acts and things that may be
reasonably necessary or advisable to enable such sellers or underwriter, if any,
to consummate the

 

11

--------------------------------------------------------------------------------



 

disposition of the Registrable Securities in such jurisdictions, except that in
no event shall any Issuer be required to qualify to do business as a foreign
corporation in any jurisdiction where, but for the requirements of this
Section 2.4(d), it would not be required to be so qualified, to subject itself
to taxation in any such jurisdiction or to consent to general service of process
in any such jurisdiction;

 

(e)                                  shall promptly notify each Holder selling
Registrable Securities covered by such registration statement and each managing
underwriter, if any:

 

(i)                                     when the registration statement, any
pre-effective amendment, the prospectus or any prospectus supplement related
thereto, any post-effective amendment to the registration statement or any
Issuer Free Writing Prospectus has been filed and, with respect to the
registration statement or any post-effective amendment, when the same has become
effective;

 

(ii)                                  of any request by the SEC or state
securities authority for amendments or supplements to the registration statement
or the prospectus related thereto or for additional information;

 

(iii)                               of the issuance by the SEC of any stop order
suspending the effectiveness of the registration statement or the initiation of
any proceedings for that purpose;

 

(iv)                              of the receipt by the Issuer of any
notification with respect to the suspension of the qualification of any
Registrable Securities for sale under the securities or blue sky laws of any
jurisdiction or the initiation of any proceeding for such purpose;

 

(v)                                 of the existence of any fact of which the
Issuer becomes aware which results in the registration statement, the prospectus
related thereto, any document incorporated therein by reference, any Issuer Free
Writing Prospectus or the information conveyed to any purchaser at the time of
sale to such purchaser containing an untrue statement of a material fact or
omitting to state a material fact required to be stated therein or necessary to
make any statement therein not misleading; and

 

(vi)                              if at any time the representations and
warranties contemplated by any underwriting agreement, securities sale
agreement, or other similar agreement, relating to the offering shall cease to
be true and correct in all material respects; and, if the notification relates
to an event described in clause (v), the Issuer, subject to the provisions of
Section 2.1(d), promptly shall prepare and file with the SEC, and furnish to
each seller and each underwriter, if any, a reasonable number of copies of, a
prospectus supplemented or amended so that, as thereafter delivered to the
purchasers of such Registrable Securities, such prospectus shall not include an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein in the light of
the circumstances under which they were made not misleading;

 

(f)                                   shall comply with all applicable rules and
regulations of the SEC, and make generally available to its security holders, as
soon as reasonably practicable after the effective date of the registration
statement (and in any event within 90 days after the end of such 12 month period
described hereafter), an earnings statement, which need not be audited, covering
the period of at least 12 consecutive months beginning with the first day of the
Issuer’s first calendar quarter after

 

12

--------------------------------------------------------------------------------



 

the effective date of the registration statement, which earnings statement shall
satisfy the provisions of Section 11(a) of the Securities Act and Rule 158
thereunder;

 

(g)                                  shall use commercially reasonable efforts
to cause all Registrable Securities covered by such registration statement to be
authorized to be listed on a national securities exchange if units of the
particular class of Registrable Securities are at that time, or will be
immediately following the offering, listed on such exchange;

 

(h)                                 shall provide and cause to be maintained a
transfer agent and registrar for all such Registrable Securities covered by such
registration statement not later than the effective date of such registration
statement;

 

(i)                                     shall enter into such customary
agreements (including, if applicable, an underwriting agreement) and take such
other actions as the Majority Participating Holders shall reasonably request in
order to expedite or facilitate the disposition of such Registrable Securities
(it being understood that the Holders of the Registrable Securities that are to
be distributed by any underwriters shall be parties to any such underwriting
agreement and may, at their option, require that the Issuer make to and for the
benefit of such Holders the representations, warranties and covenants of the
Issuer which are being made to and for the benefit of such underwriters);

 

(j)                                    shall use commercially reasonable efforts
to obtain an opinion from the Issuer’s counsel and a “cold comfort” letter from
the Issuer’s independent public accountants in customary form and covering such
matters as are customarily covered by such opinions and “cold comfort” letters
delivered to underwriters in underwritten public offerings, which opinion and
letter shall be reasonably satisfactory to the underwriter, if any;

 

(k)                                 shall use commercially reasonable efforts to
obtain the withdrawal of any order suspending the effectiveness of the
registration statement;

 

(l)                                     shall provide a CUSIP number for all
Registrable Securities, not later than the effective date of the registration
statement;

 

(m)                             shall make reasonably available its employees
and personnel for participation in “road shows” and other marketing efforts and
otherwise provide reasonable assistance to the underwriters, taking into account
the needs of the Issuer’s businesses and the requirements of the marketing
process, in the marketing of Registrable Securities in any underwritten
offering;

 

(n)                                 shall promptly prior to the filing of any
document that is to be incorporated by reference into the registration statement
or the prospectus, and prior to the filing of any Issuer Free Writing
Prospectus, provide copies of such document to counsel for the selling holders
of Registrable Securities and to each managing underwriter, if any, and make the
Issuer’s representatives reasonably available for discussion of such document
and make such changes in such document concerning the selling holders prior to
the filing thereof as counsel for such selling holders or underwriters may
reasonably request;

 

(o)                                 shall cooperate with the sellers of
Registrable Securities and the managing underwriter, if any, to facilitate the
timely preparation and delivery of certificates not bearing any

 

13

--------------------------------------------------------------------------------



 

restrictive legends representing the Registrable Securities to be sold, and
cause such Registrable Securities to be issued in such denominations and
registered in such names in accordance with the underwriting agreement prior to
any sale of Registrable Securities to the underwriters or, if not an
underwritten offering, in accordance with the instructions of the sellers of
Registrable Securities at least three Business Days prior to any sale of
Registrable Securities and instruct any transfer agent and registrar of
Registrable Securities to release any stop transfer orders in respect thereof;

 

(p)                                 shall take all such other commercially
reasonable actions as are necessary or advisable in order to expedite or
facilitate the disposition of such Registrable Securities;

 

(q)                                 shall not take any direct or indirect action
prohibited by Regulation M under the Exchange Act;

 

(r)                                    shall cooperate with each seller of
Registrable Securities and each underwriter or agent participating in the
disposition of such Registrable Securities and their respective counsel in
connection with any filings required to be made with FINRA; and

 

(s)                                   shall take all reasonable action to ensure
that any Issuer Free Writing Prospectus utilized in connection with any
registration covered by Section 2.1 or 2.2 complies in all material respects
with the Securities Act, is filed in accordance with the Securities Act to the
extent required thereby, is retained in accordance with the Securities Act to
the extent required thereby and, when taken together with the related
prospectus, will not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.

 

To the extent the Issuer is a well-known seasoned issuer as defined in Rule 405
under the Securities Act (a “WKSI”) at the time any Demand Registration Request
is submitted to the Issuer, and such Demand Registration Request requests that
the Issuer file an automatic shelf registration statement on Form S-3, the
Issuer shall file an automatic shelf registration statement that covers those
Registrable Securities that are requested to be registered.  The Issuer shall
use commercially reasonable efforts to remain a WKSI and not become an
ineligible issuer (as defined in Rule 405 under the Securities Act) during the
period during which such automatic shelf registration statement is required to
remain effective.  If the Issuer does not pay the filing fee covering the
Registrable Securities at the time the automatic shelf registration statement is
filed, the Issuer shall pay such fee at such time or times as the Registrable
Securities are to be sold.  If the automatic shelf registration statement has
been outstanding for at least three years, at the end of the third year the
Issuer shall refile a new automatic shelf registration statement covering the
Registrable Securities.  If at any time when the Issuer is required to
re-evaluate its WKSI status, the Issuer determines that it is not a WKSI, the
Issuer shall use commercially reasonable efforts to refile the shelf
registration statement on Form S-3 and, if such form is not available, Form S-1
or S-11, as applicable, and keep such registration statement effective during
the period during which such registration statement is required to be kept
effective.

 

Notwithstanding anything contained herein to the contrary, the Issuer shall be
entitled to exclude from the shelf registration statement such Registrable
Securities as the Issuer and their securities counsel reasonably determine (in
consultation with the Majority Participating Holders and their securities
counsel) is reasonably necessary for the offering to qualify as a

 

14

--------------------------------------------------------------------------------



 

secondary (rather than a primary) offering pursuant to Rule 415 under the
Securities Act in response to comments from the staff of the SEC.  To the extent
any Registrable Securities are so excluded, the Issuer agrees to register such
excluded securities in accordance with Section 2.1 promptly when eligible to do
so under applicable federal securities laws, rules, regulations and policies, as
the Issuer and their securities counsel reasonably determine (in consultation
with the Majority Participating Holders and their securities counsel).

 

If the Issuer files any shelf registration statement for the benefit of the
holders of any of its securities other than the Holders, the Issuer shall
include in such registration statement such disclosures as may be required by
Rule 430B under the Securities Act, referring to the unnamed selling security
holders in a generic manner by identifying the initial offering of the
securities to the Holders, in order to ensure that the Holders may be added to
such shelf registration statement at a later time through the filing of a
prospectus supplement rather than a post-effective amendment.

 

The Issuer may require as a condition precedent to the Issuer’s obligations
under this Section 2.4 that each seller of Registrable Securities as to which
any registration is being effected furnish the Issuer such information in
writing regarding such seller and the distribution of such Registrable
Securities as the Issuer from time to time reasonably may request; provided,
that such information is necessary for the Issuer to consummate such
registration and shall be used only in connection with such registration.

 

Each seller of Registrable Securities agrees that upon receipt of any notice
from the Issuer under Section 2.4(e)(v), such seller will discontinue such
seller’s disposition of Registrable Securities pursuant to the registration
statement covering such Registrable Securities until such seller’s receipt of
the copies of the supplemented or amended prospectus.  In the event the Issuer
shall give any such notice, the applicable period set forth in
Section 2.4(b) shall be extended by the number of days during such period from
and including the date of the giving of such notice to and including the date
when each seller of any Registrable Securities covered by such registration
statement shall have received the copies of the supplemented or amended
prospectus.

 

If any such registration statement or comparable statement under “blue sky” laws
refers to any Holder by name or otherwise as the Holder of any securities of the
Issuer, such Holder shall have the right to require (i) the insertion therein of
language, in form and substance reasonably satisfactory to such Holder and the
Issuer, to the effect that the holding by such Holder of such securities is not
to be construed as a recommendation by such Holder of the investment quality of
the Issuer’s securities covered thereby and that such holding does not imply
that such Holder will assist in meeting any future financial requirements of the
Issuer or (ii) in the event that such reference to such Holder by name or
otherwise is not in the judgment of the Issuer, as advised by counsel, required
by the Securities Act or any similar federal statute or any state “blue sky” or
securities law then in force, the deletion of the reference to such Holder.

 

Section 2.5                                    Registration Expenses.

 

(a)                                 The Issuer shall pay all Registration
Expenses (i) with respect to any Demand Registration whether or not it becomes
effective or remains effective for the period contemplated by Section 2.4(b) and
(ii) with respect to any registration effected under Section 2.2.

 

15

--------------------------------------------------------------------------------



 

(b)                                 Notwithstanding the foregoing, (i) the
provisions of this Section 2.5 shall be deemed amended to the extent necessary
to cause these expense provisions to comply with “blue sky” laws of each state
in which the offering is made, (ii) in connection with any registration
hereunder, each Holder of Registrable Securities being registered shall pay all
underwriting discounts and commissions and any transfer taxes, if any,
attributable to the sale of such Registrable Securities, pro rata with respect
to payments of discounts and commissions in accordance with the number of units
or other equity securities sold in the offering by such Holder and (iii) the
Issuer shall, in the case of all registrations under this Article II, be
responsible for all their internal expenses.

 

Section 2.6                                    Underwritten Offerings.

 

(a)                                 If requested by the underwriters for any
underwritten offering by the Holders pursuant to a registration requested under
Section 2.1, the Issuer shall enter into a customary underwriting agreement with
the underwriters.  Such underwriting agreement shall be satisfactory in form and
substance to the Majority Participating Holders and shall contain such
representations and warranties by, and such other agreements on the part of, the
Issuer and such other terms as are generally prevailing in agreements of that
type.  Any Holder participating in the offering shall be a party to such
underwriting agreement and, at its option, may require that any or all of the
representations and warranties by, and the other agreements on the part of, the
Issuer to and for the benefit of such underwriters also shall be made to and for
the benefit of such Holder and that any or all of the conditions precedent to
the obligations of such underwriters under such underwriting agreement be
conditions precedent to the obligations of such Holder; provided, however, that
the Issuer shall not be required to make any representations or warranties with
respect to written information specifically provided by a selling Holder for
inclusion in the registration statement.  No Holder shall be required to make
any representations or warranties to or agreements with the Issuer or the
underwriters other than representations, warranties or agreements regarding such
Holder, its ownership of and title to the Registrable Securities and its
intended method of distribution; and any liability of such Holder to any
underwriter or other Person under such underwriting agreement shall be limited
to liability arising from breach of its representations and warranties and shall
be limited to an amount equal to the proceeds (net of expenses and underwriting
discounts and commissions) that it derives from such registration.

 

(b)                                 In the case of a registration pursuant to
Section 2.2, if the Issuer shall have determined to enter into an underwriting
agreement in connection therewith, any Registrable Securities to be included in
such registration shall be subject to such underwriting agreement.  Any Holder
participating in such registration may, at its option, require that any or all
of the representations and warranties by, and the other agreements on the part
of, the Issuer to and for the benefit of such underwriters shall also be made to
and for the benefit of such Holder and that any or all of the conditions
precedent to the obligations of such underwriters under such underwriting
agreement be conditions precedent to the obligations of such Holder.  No Holder
shall be required to make any representations or warranties to or agreements
with the Issuer or the underwriters other than representations, warranties or
agreements regarding such Holder, its ownership of and title to the Registrable
Securities and its intended method of distribution; and any liability of such
Holder to any underwriter or other Person under such underwriting agreement
shall be limited to liability arising from breach of its representations and
warranties and shall be

 

16

--------------------------------------------------------------------------------



 

limited to an amount equal to the proceeds (net of expenses and underwriting
discounts and commissions) that it derives from such registration.

 

(c)                                  In the case of any registration under
Section 2.1 pursuant to an underwritten offering, or, in the case of a
registration under Section 2.2, if the Issuer has determined to enter into an
underwriting agreement in connection therewith, all securities to be included in
such registration shall be subject to an underwriting agreement and no Person
may participate in such registration unless such Person agrees to sell such
Person’s securities on the basis provided therein and, subject to the provisions
of this Section 2.6, completes and executes all reasonable questionnaires, and
other documents, including custody agreements and powers of attorney, that must
be executed in connection therewith, and provides such other information to the
Issuer or the underwriter as may be necessary to register such Person’s
securities.

 

Section 2.7                                    Holdback Agreements.

 

(a)                                 Each seller of Registrable Securities
agrees, to the extent requested in writing by a managing underwriter, if any, of
any registration effected pursuant to Section 2.1, not to sell, transfer or
otherwise dispose of, including any sale pursuant to Rule 144 under the
Securities Act, any Preferred Units, or any other equity security of the Issuer
or any security convertible into or exchangeable or exercisable for any equity
security of the Issuer other than as part of such underwritten public offering
during the time period reasonably requested by the managing underwriter, not to
exceed 90 days.

 

(b)                                 The Issuer agrees that, if they shall
previously have received a request for registration pursuant to Section 2.1 or
2.2, and if such previous registration shall not have been withdrawn or
abandoned, they shall not sell, transfer or otherwise dispose of any Preferred
Units, or any other equity security of the Issuer or any security convertible
into or exchangeable or exercisable for any equity security of the Issuer (other
than as part of such underwritten public offering, a registration on Form S-4 or
Form S-8 or any successor or similar form which is then in effect or upon the
conversion, exchange or exercise of any then outstanding Preferred Unit
Equivalents), until a period of 90 days (180 days in connection with a
registration hereunder that is an IPO) shall have elapsed from the effective
date of such previous registration; and the Issuer shall so provide in any
registration rights agreements hereafter entered into with respect to any of its
securities.

 

Section 2.8                                    No Required Sale.  Nothing in
this Agreement shall be deemed to create an independent obligation on the part
of any Holder to sell any Registrable Securities pursuant to any effective
registration statement.

 

Section 2.9                                    Indemnification.

 

(a)                                 In the event of any registration of any
securities of the Issuer under the Securities Act pursuant to this Article II,
the Issuer will, and hereby agrees to, indemnify and hold harmless, to the
fullest extent permitted by law, each Holder of Registrable Securities, its
directors, officers, fiduciaries, employees, agents, affiliates, consultants,
representatives, general and limited partners, stockholders, successors, assigns
(and the directors, officers, employees and stockholders thereof), and each
other Person, if any, who controls such Holder within the meaning of the

 

17

--------------------------------------------------------------------------------



 

Securities Act, from and against any and all losses, claims, damages or
liabilities, joint or several, actions or proceedings (whether commenced or
threatened) and expenses (including reasonable fees of counsel and any amounts
paid in any settlement effected with the Issuer’s consent, which consent shall
not be unreasonably withheld or delayed) to which each such indemnified party
may become subject under the Securities Act or otherwise in respect thereof
(collectively, “Losses”), insofar as such Losses arise out of or are based upon
(i) any untrue statement or alleged untrue statement of a material fact
contained in any registration statement under which such securities were
registered under the Securities Act or the omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading or (ii) any untrue statement or alleged untrue
statement of a material fact contained in any preliminary, final or summary
prospectus or any amendment or supplement thereto, together with the documents
incorporated by reference therein, or any Issuer Free Writing Prospectus
utilized in connection therewith, or the omission or alleged omission to state
therein a material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading, and
the Issuer will reimburse any such indemnified party for any legal or other
expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such Loss as such expenses are incurred;
provided, however, that the Issuer shall not be liable to any such indemnified
party in any such case to the extent such Loss arises out of or is based upon
any untrue statement or alleged untrue statement of a material fact or omission
or alleged omission of a material fact made in such registration statement or
amendment thereof or supplement thereto or in any such prospectus or any
preliminary, final or summary prospectus or Issuer Free Writing Prospectus in
reliance upon and in conformity with written information furnished to the Issuer
by or on behalf of such indemnified party specifically for use therein.  Such
indemnity and reimbursement of expenses shall remain in full force and effect
regardless of any investigation made by or on behalf of such indemnified party
and shall survive the transfer of such securities by such Holder.

 

(b)                                 Each Holder of Registrable Securities that
are included in the securities as to which any registration under Section 2.1 or
2.2 is being effected shall, severally and not jointly, indemnify and hold
harmless (in the same manner and to the same extent as set forth in paragraph
(a) of this Section 2.9) to the extent permitted by law the Issuer, their
officers and directors, each Person controlling the Issuer within the meaning of
the Securities Act and all other prospective sellers and their respective
directors, officers, fiduciaries, employees, agents, affiliates, consultants,
representatives, general and limited partners, stockholders, successors, assigns
and respective controlling Persons with respect to any untrue statement or
alleged untrue statement of any material fact in, or omission or alleged
omission of any material fact from, such registration statement, any
preliminary, final or summary prospectus contained therein, or any amendment or
supplement thereto, or any Issuer Free Writing Prospectus utilized in connection
therewith, if such statement or alleged statement or omission or alleged
omission was made in reliance upon and in conformity with written information
furnished to the Issuer or its representatives by or on behalf of such Holder
specifically for use therein and reimburse such indemnified party for any legal
or other expenses reasonably incurred in connection with investigating or
defending any such Loss as such expenses are incurred; provided, however, that
the aggregate amount that any such Holder shall be required to pay pursuant to
this Section 2.9(b) and Sections 2.9(c), (e) and (f) shall in no case be greater
than the amount of the net proceeds received by such Holder upon the sale of the
Registrable Securities pursuant to the registration statement giving rise to
such claim.  Such indemnity and reimbursement of expenses shall remain in full
force and effect regardless of any

 

18

--------------------------------------------------------------------------------



 

investigation made by or on behalf of such indemnified party and shall survive
the transfer of such securities by such Holder.

 

(c)                                  Any Person entitled to indemnification
under this Agreement promptly shall notify the indemnifying party in writing of
the commencement of any action or proceeding with respect to which a claim for
indemnification may be made pursuant to this Section 2.9, but the failure of any
such Person to provide such notice shall not relieve the indemnifying party of
its obligations under the preceding paragraphs of this Section 2.9, except to
the extent the indemnifying party is materially prejudiced thereby and shall not
relieve the indemnifying party from any liability that it may have to any such
Person otherwise than under this Article II.  In case any action or proceeding
is brought against an indemnified party and it shall notify the indemnifying
party of the commencement thereof, the indemnifying party shall be entitled to
participate therein and, unless in the reasonable opinion of outside counsel to
the indemnified party a conflict of interest between such indemnified and
indemnifying parties may exist in respect of such claim, to assume the defense
thereof jointly with any other indemnifying party similarly notified, to the
extent that it chooses, with counsel reasonably satisfactory to such indemnified
party, and after notice from the indemnifying party to such indemnified party
that it so chooses, the indemnifying party shall not be liable to such
indemnified party for any legal or other expenses subsequently incurred by such
indemnified party in connection with the defense thereof other than reasonable
costs of investigation; provided, however, that (i) if the indemnifying party
fails to take reasonable steps necessary to defend diligently the action or
proceeding within 20 days after receiving notice from such indemnified party,
(ii) if such indemnified party who is a defendant in any action or proceeding
that is also brought against the indemnifying party reasonably shall have
concluded that there may be one or more legal defenses available to such
indemnified party that are not available to the indemnifying party or (iii) if
representation of both parties by the same counsel is otherwise inappropriate
under applicable standards of professional conduct, then, in any such case, the
indemnified party shall have the right to assume or continue its own defense as
set forth above (but with no more than one firm of counsel for all indemnified
parties in each jurisdiction, except to the extent any indemnified party or
parties reasonably shall have concluded that there may be legal defenses
available to such party or parties that are not available to the other
indemnified parties or to the extent representation of all indemnified parties
by the same counsel is otherwise inappropriate under applicable standards of
professional conduct) and the indemnifying party shall be liable for any
expenses therefor.  Without the written consent of the indemnified party, which
consent shall not be unreasonably withheld, no indemnifying party shall effect
the settlement or compromise of, or consent to the entry of any judgment with
respect to, any pending or threatened action or claim in respect of which
indemnification or contribution may be sought hereunder, whether or not the
indemnified party is an actual or potential party to such action or claim,
unless such settlement, compromise or judgment (A) includes an unconditional
release of the indemnified party from all liability arising out of such action
or claim and (B) does not include a statement as to or an admission of fault,
culpability or a failure to act, by or on behalf of any indemnified party.

 

(d)                                 If for any reason the foregoing indemnity is
unavailable or is insufficient to hold harmless an indemnified party under
Section 2.9(a), (b) or (c), then each indemnifying party shall contribute to the
amount paid or payable by such indemnified party as a result of any Loss in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party, on the one hand, and the indemnified party, on the other hand, with
respect to such offering of securities.  The

 

19

--------------------------------------------------------------------------------



 

relative fault shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact relates to information supplied by the
indemnifying party or the indemnified party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
untrue statement or omission.  If, however, the allocation provided in the
second preceding sentence is not permitted by applicable law, then each
indemnifying party shall contribute to the amount paid or payable by such
indemnified party in such proportion as is appropriate to reflect not only such
relative faults but also the relative benefits of the indemnifying party and the
indemnified party as well as any other relevant equitable considerations.  The
parties hereto agree that it would not be just and equitable if contributions
pursuant to this Section 2.9(d) were to be determined by pro rata allocation or
by any other method of allocation which does not take account of the equitable
considerations referred to in the preceding sentences of this Section 2.9(d). 
The amount paid or payable in respect of any Loss shall be deemed to include any
legal or other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any such Loss.  No Person guilty of
fraudulent misrepresentation within the meaning of Section 11(f) of the
Securities Act shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.  Notwithstanding anything in this
Section 2.9(d) to the contrary, no indemnifying party other than the Issuer
shall be required pursuant to this section 2.9(d) to contribute any amount in
excess of the net proceeds received by such indemnifying party from the sale of
Registrable Securities in the offering to which the losses, claims, damages or
liabilities of the indemnified parties relate, less the amount of any
indemnification payment made by such indemnifying party pursuant to Sections
2.9(b) and (c).

 

(e)                                  The indemnity and contribution agreements
contained herein shall be in addition to any other rights to indemnification or
contribution which any indemnified party may have pursuant to law or contract
and shall remain operative and in full force and effect regardless of any
investigation made or omitted by or on behalf of any indemnified party and shall
survive the transfer of the Registrable Securities by any such party.

 

(f)                                   The indemnification and contribution
required by this Section 2.9 shall be made by periodic payments of the amount
thereof during the course of the investigation or defense, as and when bills are
received or expense, loss, damage or liability is incurred.

 

ARTICLE III
GENERAL

 

Section 3.1                                    Rule 144.  The Issuer covenants
that (a) upon such time as it becomes, and so long as it remains, subject to the
reporting provisions of the Exchange Act, it will timely file the reports
required to be filed by it under the Securities Act or the Exchange Act or, if
it is not required to file such reports, upon the request of any Holder it shall
make publicly available other information so long as necessary to permit sales
of such Registrable Securities in compliance with Rule 144 under the Securities
Act and (b) it will take such further action as any Holder of Registrable
Securities reasonably may request, all to the extent required from time to time
to enable such Holder to sell Registrable Securities without registration under
the Securities Act within the limitation of the exemptions provided by
(i) Rule 144 under the Securities Act, as such Rule may be amended from time to
time, or (ii) any similar rule or regulation hereafter adopted by the SEC.

 

20

--------------------------------------------------------------------------------



 

Upon the request of any Holder of Registrable Securities, the Issuer will
deliver to such Holder a written statement as to whether it has complied with
such requirements.

 

Section 3.2                                    Nominees for Beneficial Owners. 
If Registrable Securities are held by a nominee for the beneficial owner
thereof, the beneficial owner thereof may, at its option, be treated as the
Holder of such Registrable Securities for purposes of any request or other
action by any Holder or Holders of Registrable Securities pursuant to this
Agreement or any determination of any number or percentage of units constituting
Registrable Securities held by any Holder or Holders of Registrable Securities
contemplated by this Agreement; provided, that the Issuer shall have received
assurances reasonably satisfactory to it of such beneficial ownership.

 

Section 3.3                                    No Inconsistent Agreements.  The
rights granted to the Holders of Registrable Securities hereunder do not in any
way conflict with and are not inconsistent with any other agreements to which
the MCRC Parties or the MC Partnership Parties are a party or by which they are
bound.  Without the prior written consent of Holders of a majority of the then
outstanding Registrable Securities, the MCRC Parties and the MC Partnership
Parties will not enter into any agreement with respect to their securities that
is inconsistent with the rights granted in this Agreement or otherwise conflicts
with the provisions hereof or provides terms and conditions that are more
favorable to, or less restrictive on, the other party thereto than the terms and
conditions contained in this Agreement are to the Holders, other than any
lock-up agreement with the underwriters in connection with any registered
offering effected hereunder, pursuant to which the MC Partnership Parties shall
agree not to register for sale, and the MC Partnership Parties shall agree not
to sell or otherwise dispose of, Preferred Units, or any securities convertible
into or exercisable or exchangeable for Preferred Units, for a specified period
following the registered offering.  If the MCRC Parties and the MC Partnership
Parties enter into any other registration rights agreement with respect to any
of their securities that contains terms that are more favorable to, or less
restrictive on, the other party thereto than the terms and conditions contained
in this Agreement are to the Holders, the terms and conditions of this Agreement
shall immediately be deemed to have been amended without further action by the
MC Partnership Parties or any of the Holders of Registrable Securities so that
the Holders shall each be entitled to the benefit of any such more favorable or
less restrictive terms or conditions.

 

ARTICLE IV
MISCELLANEOUS

 

Section 4.1                                    Amendment and Waiver.

 

(a)                                 Any provision of this Agreement may be
amended or waived if, and only if, such amendment or waiver is in writing and is
signed, in the case of an amendment, by the MCRC Parties and the MC Partnership
Parties and a majority in interest of the Holders or, in the case of a waiver,
by the party or parties against whom the waiver is to be effective, in an
instrument specifically designated as an amendment or waiver hereto; provided,
however, that waiver by the Holders shall require the consent of a majority in
interest of the Holders.

 

(b)                                 No failure or delay of any party in
exercising any right or remedy hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such right or power, or any
course of

 

21

--------------------------------------------------------------------------------



 

conduct, preclude any other or further exercise thereof or the exercise of any
other right or power.  The rights and remedies of the parties hereunder are
cumulative and are not exclusive of any rights or remedies which they would
otherwise have hereunder.

 

Section 4.2                                    Notices.  All notices and other
communications hereunder shall be in writing and shall be deemed duly given
(a) on the date of delivery if delivered personally, or if by facsimile or
e-mail, upon written confirmation of receipt by facsimile, e-mail or otherwise,
(b) on the first Business Day following the date of dispatch if delivered
utilizing a next-day service by a recognized next-day courier or (c) on the
earlier of confirmed receipt or the fifth Business Day following the date of
mailing if delivered by registered or certified mail, return receipt requested,
postage prepaid.  All notices hereunder shall be delivered to the addresses set
forth below, or pursuant to such other instructions as may be designated in
writing by the party to receive such notice:

 

If to a MC Partnership
Party:                                                                                 
  c/o Roseland Residential Trust
Harborside 3, 210 Hudson Street
Suite 400
Jersey City, New Jersey 07311
Facsimile:  (732) 205-8237
E-mail:  baron@roselandres.com
Attention:  Ivan Baron, Chief Legal Officer

 

with a copy
to:                                                                                                                                                              
 Mack-Cali Realty Corporation
Harborside 3, 210 Hudson Street
Suite 400
Jersey City, New Jersey 07311
Facsimile:  (732) 205-8237
Email:  gwagner@mack-cali.com
Attention:  Gary Wagner, Esq., General Counsel and Secretary

 

with a copy
to:                                                                                                                                                              
 Seyfarth Shaw LLP
620 Eighth Avenue
New York, NY 10018
Facsimile:  (212) 218-5526
E-mail:  jnapoli@seyfarth.com
bhornick@seyfarth.com
Attention:  John P. Napoli
Blake Hornick

 

If to an MCRC
Party:                                                                                                                        
  Mack-Cali Realty Corporation
Harborside 3, 210 Hudson Street
Suite 400
Jersey City, New Jersey 07311
Facsimile:  (732) 205-8237
Email:  gwagner@mack-cali.com

 

22

--------------------------------------------------------------------------------



 

Attention:  Gary Wagner, Esq., General Counsel and Secretary

 

with a copy
to:                                                                                                                                                              
Seyfarth Shaw LLP
620 Eighth Avenue
New York, NY 10018
Facsimile:  (212) 218-3338
E-mail:  bhornick@seyfarth.com
Attention:  Blake Hornick

 

If to any
Holder:                                                                                                                                                   
  Rockpoint Fund Acquisitions, L.L.C.
c/o Rockpoint Group
500 Boylston Street, Suite 2100
Boston, MA 02116
Facsimile:  (617) 437-7011
E-mail:  info@rockpointgroup.com
Attention:

 

with a copy
to:                                                                                                                                                              
Gibson, Dunn & Crutcher LLP
2029 Century Park East, Suite 4000
Los Angeles, CA 90071-3197
Facsimile:  213.229.6638
E-mail:  jsharf@gibsondunn.com gpollner@gibsondunn.com
Attention:  Jesse Sharf
Glenn R. Pollner

 

or such other address as the MCRC Parties, MC Partnership Parties or the Holders
shall have specified to another party in writing in accordance with this
Section 4.2.

 

Section 4.3                                    Interpretation.  When a reference
is made in this Agreement to a Section, Article, Exhibit or Schedule such
reference shall be to a Section, Article, Exhibit or Schedule of this Agreement
unless otherwise indicated.  The headings contained in this Agreement or in any
Exhibit or Schedule are for convenience of reference purposes only and shall not
affect in any way the meaning or interpretation of this Agreement.  All words
used in this Agreement will be construed to be of such gender or number as the
circumstances require.  Any capitalized terms used in any Exhibit or Schedule
but not otherwise defined therein shall have the meaning as defined in this
Agreement.  All Exhibits and Schedules annexed hereto or referred to herein are
hereby incorporated in and made a part of this Agreement as if set forth
herein.  The word “including” and words of similar import when used in this
Agreement will mean “including, without limitation,” unless otherwise
specified.  The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to the Agreement as a whole and
not to any particular provision in this Agreement.  The term “or” is not
exclusive.  The word “will” shall be construed to have the same meaning and
effect as the word “shall.” References to days mean calendar days unless
otherwise specified.

 

23

--------------------------------------------------------------------------------



 

Section 4.4                                    Entire Agreement.  This
Agreement, the Investment Agreements and the Ancillary Agreements constitute the
entire agreement, and supersede all prior written agreements, arrangements,
communications and understandings and all prior and contemporaneous oral
agreements, arrangements, communications and understandings between the parties
with respect to the subject matter hereof and thereof.  This Agreement amends
and restates the 2017 Registration Rights Agreement in its entirety, and the
2017 Registration Rights Agreement is hereby deemed replaced in its entirety by
this Agreement.

 

Section 4.5                                    No Third-Party Beneficiaries. 
Except as provided in Section 2.9, nothing in this Agreement, express or
implied, is intended to or shall confer upon any Person other than the parties
and their respective successors and permitted assigns any legal or equitable
right, benefit or remedy of any nature under or by reason of this Agreement.

 

Section 4.6                                    Governing Law.  This Agreement
and all disputes or controversies arising out of or relating to this Agreement
or the transactions contemplated hereby shall be governed by, and construed in
accordance with, the internal laws of the State of New York, without regard to
the laws of any other jurisdiction that might be applied because of the
conflicts of laws principles of the State of New York (other than Section 5-1401
of the New York General Obligations Law).

 

Section 4.7                                    Submission to Jurisdiction.  Each
of the parties irrevocably agrees that any legal action or proceeding arising
out of or relating to this Agreement brought by any other party or its
successors or assigns shall be brought and determined in any New York State or
federal court sitting in the Borough of Manhattan in The City of New York (or,
if such court lacks subject matter jurisdiction, in any appropriate New York
State or federal court), and each of the parties hereby irrevocably submits to
the exclusive jurisdiction of the aforesaid courts for itself and with respect
to its property, generally and unconditionally, with regard to any such action
or proceeding arising out of or relating to this Agreement and the transactions
contemplated hereby.  Each of the parties agrees not to commence any action,
suit or proceeding relating thereto except in the courts described above in New
York, other than actions in any court of competent jurisdiction to enforce any
judgment, decree or award rendered by any such court in New York as described
herein.  Each of the parties further agrees that notice as provided herein shall
constitute sufficient service of process and the parties further waive any
argument that such service is insufficient.  Each of the parties hereby
irrevocably and unconditionally waives, and agrees not to assert, by way of
motion or as a defense, counterclaim or otherwise, in any action or proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby, (a) any claim that it is not personally subject to the jurisdiction of
the courts in New York as described herein for any reason, (b) that it or its
property is exempt or immune from jurisdiction of any such court or from any
legal process commenced in such courts (whether through service of notice,
attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or otherwise) and (c) that (i) the suit, action or
proceeding in any such court is brought in an inconvenient forum, (ii) the venue
of such suit, action or proceeding is improper or (iii) this Agreement, or the
subject matter hereof, may not be enforced in or by such courts.

 

Section 4.8                                    Assignment; Successors.  This
Agreement will be binding upon, inure to the benefit of, and be enforceable by,
the parties and their respective successors and assigns.  If any Person shall
acquire Registrable Securities from any Holder in any manner, whether

 

24

--------------------------------------------------------------------------------



 

by operation of law or otherwise, such Person shall promptly notify the MC
Partnership Parties and such Registrable Securities acquired from such Holder
shall be held subject to all of the terms of this Agreement, and by taking and
holding such Registrable Securities such Person shall be entitled to receive the
benefits of and be conclusively deemed to have agreed to be bound by and to
perform all of the terms and provisions of this Agreement.  Any such successor
or assign shall agree in writing to acquire and hold the Registrable Securities
acquired from such Holder subject to all of the terms hereof.  If any Holder
shall acquire additional Registrable Securities, such Registrable Securities
shall be subject to all of the terms, and entitled to all of the benefits, of
this Agreement.

 

Section 4.9                                    Enforcement.  The parties agree
that irreparable damage would occur in the event that any of the provisions of
this Agreement were not performed in accordance with their specific terms or
were otherwise breached.  Accordingly, each of the parties shall be entitled to
specific performance of the terms hereof, including an injunction or injunctions
to prevent breaches of this Agreement and to enforce specifically the terms and
provisions of this Agreement in any New York State or federal court sitting in
the Borough of Manhattan in The City of New York (or, if such court lacks
subject matter jurisdiction, in any appropriate New York State or federal
court), this being in addition to any other remedy to which such party is
entitled at law or in equity.  Each of the parties hereby further waives (a) any
defense in any action for specific performance that a remedy at law would be
adequate and (b) any requirement under any law to post security as a
prerequisite to obtaining equitable relief.

 

Section 4.10                             Severability.  Whenever possible, each
provision or portion of any provision of this Agreement shall be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision or portion of any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or portion of any provision in such jurisdiction, and this
Agreement shall be reformed, construed and enforced in such jurisdiction as if
such invalid, illegal or unenforceable provision or portion of any provision had
never been contained herein.

 

Section 4.11                             Alternative IPO Entities.  In the event
that any MCRC Party or the General Partner elects to effect an underwritten
registered offering of equity securities of any of its directly or indirectly
owned subsidiaries or any other entity through which it directly or indirectly
maintains an interest in the Partnership (excluding any registered offerings of
equity securities directly by the Partnership) or if such offering involves the
formation of a public UPREIT or an UPREIT beneath a public entity (in either
case, collectively, the “Alternative IPO Entities”), rather than the equity
securities of the Partnership (provided the applicable MCRC Party or the General
Partner has received written consent of the Holders to effect such registered
offering in accordance with the terms of the Third Amended and Restated LP
Agreement if and to the extent required), the MCRC Parties and the General
Partner shall cause the Alternative IPO Entity to enter into an agreement with
the Holders that provides the Holders with registration rights with respect to
the equity securities of the Alternative IPO Entity that are substantially the
same as, and in any event no less favorable in the aggregate to, the
registration rights provided to the Holders under this Agreement (including
making appropriate provision, if necessary, for any Common Units to be
convertible or exchangeable by Holders for substantially similar equity
securities of the Alternative IPO Entity).

 

25

--------------------------------------------------------------------------------



 

Section 4.12                             Termination.  The obligations of the MC
Partnership Parties and of any Holder, other than those obligations contained in
Section 2.5, Section 2.9 and this Article 4, shall terminate with respect to the
MC Partnership Parties and such Holder as soon as such Holder no longer holds
any Registrable Securities.

 

Section 4.13                             Waiver of Jury Trial.  EACH OF THE
PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

Section 4.14                             Counterparts.  This Agreement may be
executed in two or more counterparts, all of which shall be considered one and
the same instrument and shall become effective when one or more counterparts
have been signed by each of the parties and delivered to the other parties.

 

Section 4.15                             Facsimile or .pdf Signature.  This
Agreement may be executed by facsimile or .pdf signature and a facsimile or .pdf
signature shall constitute an original for all purposes

 

Section 4.16                             Time of Essence.  Time is of the
essence with regard to all dates and time periods set forth or referred to in
this Agreement.

 

Section 4.17                             No Presumption Against Drafting Party. 
Each of the parties hereto acknowledges that it has been represented by counsel
in connection with this Agreement and the transactions contemplated by this
Agreement.  Accordingly, any rule of law or any legal decision that would
require interpretation of any claimed ambiguities in this Agreement against the
drafting party has no application and is expressly waived.

 

[The remainder of this page is intentionally left blank; Signature page follows]

 

26

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

ROSELAND RESIDENTIAL, L.P., a Delaware limited partnership

 

 

 

By:

ROSELAND RESIDENTIAL TRUST, a Maryland real estate investment trust, its general
partner

 

 

 

 

By:

/s/ Gary T. Wagner

 

 

Name:

Gary T. Wagner

 

 

Title:

General Counsel and Secretary

 

 

 

 

 

MACK-CALI REALTY CORPORATION, a Maryland corporation

 

 

 

 

 

By:

/s/ Gary T. Wagner

 

Name:

Gary T. Wagner

 

Title:

General Counsel and Secretary

 

 

 

 

 

MACK-CALI PROPERTY TRUST, a Maryland real estate investment trust

 

 

 

By:

/s/ Gary T. Wagner

 

Name:

Gary T. Wagner

 

Title:

General Counsel and Secretary

 

 

 

ROSELAND RESIDENTIAL TRUST, a Maryland real estate investment trust

 

 

 

By:

/s/ Gary T. Wagner

 

Name:

Gary T. Wagner

 

Title:

General Counsel and Secretary

 

SIGNATURE PAGE TO
AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

 

--------------------------------------------------------------------------------



 

 

HOLDERS:

 

 

 

 

 

RPIIA-RLA AGGREGATOR, L.L.C.,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Ron J. Hoyl

 

Name:

Ron J. Hoyl

 

Title:

Vice President

 

 

 

 

 

RPIIA-RLB, L.L.C., a Delaware

 

limited liability company

 

 

 

 

 

By:

/s/ Ron J. Hoyl

 

Name:

Ron J. Hoyl

 

Title:

Vice President

 

SIGNATURE PAGE TO
AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

 

--------------------------------------------------------------------------------